      Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 1 of 20



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS


                                  :
THOMAS WALTER,                    :
                                  :
                 Plaintiff,       :
                                  :     No._____________________
     v.                           :
                                  :
ZETTASET, INC., TIMOTHY REILLY,   :
AND JAMES VOGT,                   :
                                  :
                 Defendants.      :
                                  :

                    DEFENDANTS’ NOTICE OF REMOVAL




                  EXHIBIT A
                         Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 2 of 20




                                                                   Commonwealth                           of Massachusetts

           MIDDLESEX,SS.                                                                                          TRIAL        COURT          OF THE            COMMONWEALTH
                                                                                                                  SUPERIOR               COURT            DEPARTMENT
                                                                                                                  CIVIL       DOCKET              NO.        2081CV00802
             Thomas Walter                                                   PLAINTIFF(S),


           V.
             Zettaset Inc., Timothy Reilly,
             and James Vogt                                                  DEFENDANT(S)


                                                                                                         SUMMONS


          THIS       SUMMONS                IS DIRECTED                   TO         Timothy Reilly                                                      . (Defendant's            name)


          You      are being           sued.           The    Plaintiff(s)         named       above      has started          a lawsuit          against       you.      A copy        of the

           Plaintiff's       Complaint          filed    against        you is attached              to this summons              and the original               complaint         has been

          filed     in the      Middlesex Superior                                 (:nt rrt. * YOU        MUST        ACT      PROMPTLY                  TO PROTECT               YOUR           RIGHTS.



1,        You      must        respond         to this        lawsuit        in writing        within       20 days.           If you do not respond,                   the court        may         decide

          the case           against     you and award                 the Plaintiff         everything        asked        for in the complaint.                  You will also         lose the

          opportunity           to tell your       side       of the story.          You must           respond       to this lawsuit             in writing       even    if you expect

          to resolve          this matter         with the Plaintiff.              If you      need      more        time    to respond,             you       may     request          an

          extension            of time      in writing           from        the    Court.

:.        How       to Respond.                To respond             to this lawsuit,         you      must    file a written          response             with the court        and       mail     a
          copy      to the Plaintiff's           Attorney        (or the Plaintiff,            if unrepresented).               You can do this                by:

     a.   Filing     your      signed       original          response         with the Clerk's             Office     for Civil        Business,            Lowell Superior
                                                                                                                                                                          Court,
           770 Jackson St
                                           (address),           by mail or in person,                 AND
           Lowell, MA 01852
     b.   Delivering          or mailing         a copy        of your        response         to the Plaintiff's           Attorney/Plaintiff               at the following
          address:            111 Devonshire Street, Suite 400, Boston, MA 02109
          What       to include           in your         response.            An "Answer"               is one type          of response            to a Complaint.              YourAnswer

          must       state     whether         you agree         or disagree           with the fact(s)           alleged        in each          paragraph          of the Complaint.

          Some        defenses,          called        affirmative       defenses,           must       be stated      in your Answer                or you may           lose    your       right    to

          use them           in court.      If you       have     any claims           against        the Plaintiff         (referred      to as counterclaims)                    that      are

          based       on the same              facts     or transaction            described          in the Complaint,            then      you must            include        those     claims

          in your Answer.                Otherwise,           you may          lose your        right    to sue the Plaintiff             about         anything       related      to this

          lawsuit.        If you want          to have         your     case       heard     by a jury,        you must        specifically              request       a jury    trial in your

          Answer         or in a written          demand           for a jury       trial that       you must         send     to the other             side    and file with the

          court      no more       than     10 days           afier     sending       your Answer.              You can also             respond          to a Complaint            by filing        a

          "Motion         to Dismiss,"             iF you believe             that the complaint               is legally      invalid      or legally         insufficient.        A Motion

          to Dismiss           must      be based            on one of the legal              deficiencies           or reasons          listed     under       Mass.      R. Civ.        P. 12.         If

          you are filing          a Motion         to Dismiss,           you must           also    comply      with the filing           procedures             for "Civil      Motions"

          described           in the rules        of the Court           in which          the complaint          was filed,       available            at

          www.mass.gov.courts/case-legal-res/rules                                     of court.



* A copies of the Complaint and Civil Tracking Order dated March 23, 2020 are enclosed.
           Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 3 of 20




Legal Assistance.                '7ou may wish to get legal help from a lawyer. If you cannot get legal help, some basic
information          for people        who     represent      themselves        is available     at www.mass.gov/courts/selfhelp.

Required        information             on all filings:         The "civil   docket     number"         appearing     at the top of this notice         is the

case     number        assigned         to this case         and must   appear      on the front        of yourAnswer          or Motion    to Dismiss.

You should           refer   to yourself       as the "Defendant."


Witness       Hon.      Judith    Fabricant,         Chief    Justice   on
                                                                                May 11                         . 20   20   .




            A,H!SlVanjQ':'k

Note: The number assigned to the Complaint by the Clerk-Magistrate                             at the beginning of the lawsuit should be indicated on the

summons before it is served on the Defendant.


Service accepted on behalf of Timothy Reilly by:

________________________                                      __________
Name and title                                                Date
                                                      PROOF         OF SERVICE                 OF PROCESS


              I hereby       certify    that    on                                               , 20        , I served     a copy   of this summons,

together      with     a copy     of the complaint            in this action,    on the defendant           named      in this   summons,      in the

following manner (See Mass. R. Civ. P. 4(d%1-5)):




Dated:                                                       , 20                       Signature:




N.B.        TO PROCESS                 SERVER:



            PLEASE           ENTER THE DATE THAT YOU MADE SERVICE                                 ON THE DEFENDANT               IN THIS BOX - BOTH

ON THE ORIGINAL               SUMMONS            AND ON THE COPY OF THE SUMMONS                             SERVED        ON THE DEFENDANT.
                         Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 4 of 20




                                                                   Commonwealth                           of Massachusetts

           MIDDLESEX,SS.                                                                                          TRIAL        COURT          OF THE            COMMONWEALTH
                                                                                                                  SUPERIOR               COURT            DEPARTMENT
                                                                                                                  CIVIL       DOCKET              NO.        2081CV00802
             Thomas Walter                                                   PLAINTIFF(S),


           V.
             Zettaset Inc., Timothy Reilly,
             and James Vogt                                                  DEFENDANT(S)


                                                                                                         SUMMONS


          THIS       SUMMONS                IS DIRECTED                   TO         James Vogt                                                          . (Defendant's            name)


          You      are being           sued.           The    Plaintiff(s)         named       above      has started          a lawsuit          against       you.      A copy        of the

           Plaintiff's       Complaint          filed    against        you is attached              to this summons              and the original               complaint         has been

          filed     in the      Middlesex Superior                                 (:nt rrt. * YOU        MUST        ACT      PROMPTLY                  TO PROTECT               YOUR           RIGHTS.



1,        You      must        respond         to this        lawsuit        in writing        within       20 days.           If you do not respond,                   the court        may         decide

          the case           against     you and award                 the Plaintiff         everything        asked        for in the complaint.                  You will also         lose the

          opportunity           to tell your       side       of the story.          You must           respond       to this lawsuit             in writing       even    if you expect

          to resolve          this matter         with the Plaintiff.              If you      need      more        time    to respond,             you       may     request          an

          extension            of time      in writing           from        the    Court.

:.        How       to Respond.                To respond             to this lawsuit,         you      must    file a written          response             with the court        and       mail     a
          copy      to the Plaintiff's           Attorney        (or the Plaintiff,            if unrepresented).               You can do this                by:

     a.   Filing     your      signed       original          response         with the Clerk's             Office     for Civil        Business,            Lowell Superior
                                                                                                                                                                          Court,
           770 Jackson St
                                           (address),           by mail or in person,                 AND
           Lowell, MA 01852
     b.   Delivering          or mailing         a copy        of your        response         to the Plaintiff's           Attorney/Plaintiff               at the following
          address:            111 Devonshire Street, Suite 400, Boston, MA 02109
          What       to include           in your         response.            An "Answer"               is one type          of response            to a Complaint.              YourAnswer

          must       state     whether         you agree         or disagree           with the fact(s)           alleged        in each          paragraph          of the Complaint.

          Some        defenses,          called        affirmative       defenses,           must       be stated      in your Answer                or you may           lose    your       right    to

          use them           in court.      If you       have     any claims           against        the Plaintiff         (referred      to as counterclaims)                    that      are

          based       on the same              facts     or transaction            described          in the Complaint,            then      you must            include        those     claims

          in your Answer.                Otherwise,           you may          lose your        right    to sue the Plaintiff             about         anything       related      to this

          lawsuit.        If you want          to have         your     case       heard     by a jury,        you must        specifically              request       a jury    trial in your

          Answer         or in a written          demand           for a jury       trial that       you must         send     to the other             side    and file with the

          court      no more       than     10 days           afier     sending       your Answer.              You can also             respond          to a Complaint            by filing        a

          "Motion         to Dismiss,"             iF you believe             that the complaint               is legally      invalid      or legally         insufficient.        A Motion

          to Dismiss           must      be based            on one of the legal              deficiencies           or reasons          listed     under       Mass.      R. Civ.        P. 12.         If

          you are filing          a Motion         to Dismiss,           you must           also    comply      with the filing           procedures             for "Civil      Motions"

          described           in the rules        of the Court           in which          the complaint          was filed,       available            at

          www.mass.gov.courts/case-legal-res/rules                                     of court.



* A copies of the Complaint and Civil Tracking Order dated March 23, 2020 are enclosed.
           Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 5 of 20




Legal Assistance.                '7ou may wish to get legal help from a lawyer. If you cannot get legal help, some basic
information          for people        who     represent      themselves        is available     at www.mass.gov/courts/selfhelp.

Required        information             on all filings:         The "civil   docket     number"         appearing     at the top of this notice         is the

case     number        assigned         to this case         and must   appear      on the front        of yourAnswer          or Motion    to Dismiss.

You should           refer   to yourself       as the "Defendant."


Witness       Hon.      Judith    Fabricant,         Chief    Justice   on
                                                                                May 11                         . 20   20   .




            A,H!SlVanjQ':'k

Note: The number assigned to the Complaint by the Clerk-Magistrate                             at the beginning of the lawsuit should be indicated on the

summons before it is served on the Defendant.


Service accepted on behalf of James Vogt by:

________________________                                      __________
Name and title                                                Date
                                                      PROOF         OF SERVICE                 OF PROCESS


              I hereby       certify    that    on                                               , 20        , I served     a copy   of this summons,

together      with     a copy     of the complaint            in this action,    on the defendant           named      in this   summons,      in the

following manner (See Mass. R. Civ. P. 4(d%1-5)):




Dated:                                                       , 20                       Signature:




N.B.        TO PROCESS                 SERVER:



            PLEASE           ENTER THE DATE THAT YOU MADE SERVICE                                 ON THE DEFENDANT               IN THIS BOX - BOTH

ON THE ORIGINAL               SUMMONS            AND ON THE COPY OF THE SUMMONS                             SERVED        ON THE DEFENDANT.
                         Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 6 of 20




                                                                   Commonwealth                           of Massachusetts

           MIDDLESEX,SS.                                                                                          TRIAL        COURT          OF THE            COMMONWEALTH
                                                                                                                  SUPERIOR               COURT            DEPARTMENT
                                                                                                                  CIVIL       DOCKET              NO.        2081CV00802
             Thomas Walter                                                   PLAINTIFF(S),


           V.
             Zettaset Inc., Timothy Reilly,
             and James Vogt                                                  DEFENDANT(S)


                                                                                                         SUMMONS


          THIS       SUMMONS                IS DIRECTED                   TO         Zettaset Inc.                                                       . (Defendant's            name)


          You      are being           sued.           The    Plaintiff(s)         named       above      has started          a lawsuit          against       you.      A copy        of the

           Plaintiff's       Complaint          filed    against        you is attached              to this summons              and the original               complaint         has been

          filed     in the      Middlesex Superior                                 (:nt rrt. * YOU        MUST        ACT      PROMPTLY                  TO PROTECT               YOUR           RIGHTS.



1,        You      must        respond         to this        lawsuit        in writing        within       20 days.           If you do not respond,                   the court        may         decide

          the case           against     you and award                 the Plaintiff         everything        asked        for in the complaint.                  You will also         lose the

          opportunity           to tell your       side       of the story.          You must           respond       to this lawsuit             in writing       even    if you expect

          to resolve          this matter         with the Plaintiff.              If you      need      more        time    to respond,             you       may     request          an

          extension            of time      in writing           from        the    Court.

:.        How       to Respond.                To respond             to this lawsuit,         you      must    file a written          response             with the court        and       mail     a
          copy      to the Plaintiff's           Attorney        (or the Plaintiff,            if unrepresented).               You can do this                by:

     a.   Filing     your      signed       original          response         with the Clerk's             Office     for Civil        Business,            Lowell Superior
                                                                                                                                                                          Court,
           770 Jackson St
                                           (address),           by mail or in person,                 AND
           Lowell, MA 01852
     b.   Delivering          or mailing         a copy        of your        response         to the Plaintiff's           Attorney/Plaintiff               at the following
          address:            111 Devonshire Street, Suite 400, Boston, MA 02109
          What       to include           in your         response.            An "Answer"               is one type          of response            to a Complaint.              YourAnswer

          must       state     whether         you agree         or disagree           with the fact(s)           alleged        in each          paragraph          of the Complaint.

          Some        defenses,          called        affirmative       defenses,           must       be stated      in your Answer                or you may           lose    your       right    to

          use them           in court.      If you       have     any claims           against        the Plaintiff         (referred      to as counterclaims)                    that      are

          based       on the same              facts     or transaction            described          in the Complaint,            then      you must            include        those     claims

          in your Answer.                Otherwise,           you may          lose your        right    to sue the Plaintiff             about         anything       related      to this

          lawsuit.        If you want          to have         your     case       heard     by a jury,        you must        specifically              request       a jury    trial in your

          Answer         or in a written          demand           for a jury       trial that       you must         send     to the other             side    and file with the

          court      no more       than     10 days           afier     sending       your Answer.              You can also             respond          to a Complaint            by filing        a

          "Motion         to Dismiss,"             iF you believe             that the complaint               is legally      invalid      or legally         insufficient.        A Motion

          to Dismiss           must      be based            on one of the legal              deficiencies           or reasons          listed     under       Mass.      R. Civ.        P. 12.         If

          you are filing          a Motion         to Dismiss,           you must           also    comply      with the filing           procedures             for "Civil      Motions"

          described           in the rules        of the Court           in which          the complaint          was filed,       available            at

          www.mass.gov.courts/case-legal-res/rules                                     of court.



* A copies of the Complaint and Civil Tracking Order dated March 23, 2020 are enclosed.
           Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 7 of 20




Legal Assistance.                '7ou may wish to get legal help from a lawyer. If you cannot get legal help, some basic
information          for people        who     represent      themselves        is available     at www.mass.gov/courts/selfhelp.

Required        information             on all filings:         The "civil   docket     number"         appearing     at the top of this notice         is the

case     number        assigned         to this case         and must   appear      on the front        of yourAnswer          or Motion    to Dismiss.

You should           refer   to yourself       as the "Defendant."


Witness       Hon.      Judith    Fabricant,         Chief    Justice   on
                                                                                May 11                         . 20   20   .




            A,H!SlVanjQ':'k

Note: The number assigned to the Complaint by the Clerk-Magistrate                             at the beginning of the lawsuit should be indicated on the

summons before it is served on the Defendant.


Service accepted on behalf of Zettaset, inc., by:

________________________                                      June 4, 2020
                                                              __________
Name and title                                                Date
                                                      PROOF         OF SERVICE                 OF PROCESS


              I hereby       certify    that    on                                               , 20        , I served     a copy   of this summons,

together      with     a copy     of the complaint            in this action,    on the defendant           named      in this   summons,      in the

following manner (See Mass. R. Civ. P. 4(d%1-5)):




Dated:                                                       , 20                       Signature:




N.B.        TO PROCESS                 SERVER:



            PLEASE           ENTER THE DATE THAT YOU MADE SERVICE                                 ON THE DEFENDANT               IN THIS BOX - BOTH

ON THE ORIGINAL               SUMMONS            AND ON THE COPY OF THE SUMMONS                             SERVED        ON THE DEFENDANT.
             Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 8 of 20

                                                                                                                    COPY
                             COMMONWEALTH                            OF MASSACHUSE'ITS
                                                     TRIAL              COURT
MIDDLESEX,ss:                                                                                     SUPERIORCO{JRT
                                                                                                  DEPARTMENT


                                                              x

THOMAS     WAI,'IER,
     Plaintiff,
                                                                                                                     FllED
                                                                                                           lTh.'T>IF nFglCE OF THE
                   V.
                                                                                                         CL:EI"IS     (')F COlJFITS
                                                                                                      FOR THb C(i(tN 1 Y Ot MIDDLESEX



ZE'ITASET,          INC,         TIMOTHY                                                                     MAR 2 3 2020
REILLY, AND JAMES VOGT,
            Defendants.
                                                              x                                                  CiER



                                                     COMPLAINT

                                                      Introduction


            This is an action         for failure     to          pay     Wa,   oes in     violation      of the Massachusetts


Wage Act, G.L. c. 149, §148, et seq., for breach of contract                                           and unjust enrichrnent.

The Plaintiff,          Thomas      Walter     ("Plaintiff,"              or "Mr.          Waiter")      was     employed         by the


corporate      Defendant,         Zettaset, Inc., ("Zettaset"                    or the "Company"),                 under a contract

for a term      of years.        Mr. Walter's     employment                    contract       provided      that he was entitled


to the equivalent          of $125,000 in severance pay in the event the Company                                            terminated

his employment            without    "cause"     prior            to the end of            k    employment           term under the


contract.        The       most      recent    renewal              of     Mr.      Walter's       agreement            extended        his


employment         term    through      February 19, 2020.                      However,        before the expiration               of the


contract's       term,      on     August      20,    2019               the     Company          terminated            Mr.     Walter's


employment         as part        of a reduction         in       force that involved                 the termination           of more

                                                                     I
             Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 9 of 20



than    half          of     Zettaset's        employees.             Thereafter,          the     Company           and    individual


Defendants            failed      and refused         to pay Mr.           Walter      the severance          pay to which         he is


entitled.        The        Defendants'            conduct,      as more            particularly      described       below,       is in


violation        of        the   Wage        Act     and      constitutes        a material          breach     of    Mr.      Walter's


employment             agreement,         resulting     in the unjust         enrichment           of the Defendants.


                                                                       Parties


        1.             The       Plain6ff,      Thomas         Walter,        is an individual          with    a last and usual


residence        in Groton,         Massachusetts             in Middlesex          County.


            2.         The       Defendant,          Zettaset,       Inc.,     is a for-profit         corporation           organized


under the laws of Delaware,                     w'th a picipal              place of business in Los Altos,                 Cilifornia.


            3.         The Defendant, James Vogt, is an individual with a last and usual

business address in Los Altos,                             ornia.


            4.         The Defendant,               Timothy         Reilly,    is an individual          with    a last and usual


business address in Los Altos,                      CiMornia.


                                                        Jurisdiction and Venue

            5.         This      Court       has jurisdiction        over this matter              by virtue    of    G.L. Ch.       212,


S3A.

            6.         Venue is properly laid in tffi                      county     by virtue of G.L. c. 149, S27C and

G.L. c. 223, §1, as the acts complained                          of occurred          in      ddlesex county.




                                                                       2
           Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 10 of 20



            7.       The     Plaintfff         exhausted      his       administrative           requwea ments.           He     filed     a


timely       complaint       with        the    Attomey         General's           Office       Fair     Labor     Division,        and


received         notice fromthat          office    of his right to pursue                a private     right of action.


                                                                        Facts



            8.       In or about January 2012, Mr. Walter was hired by Zettaset, Inc., as the

Director         of Sales, Eastern         Region.        As such, Mr. Waiter                   was     responsible       for sales in


the eastern third          of the United           States.     Throughout             the seven and a half years he was


employed          by the Company,              Mr. Walter        worked           remotely       from     k    home       in Groton,


Massachusetts.


           9.        Zettaset     is a for profit       software           corporation,         organized      under the laws of


Delaware,         and headquartered              in Los Altos,          Cilifornia.         In particular,        the Company            in


engaged in the sale of software-based                        data encryption              services.


         10.         In   his role       as Director          of Sales for            the Eastem           Region,        Mr.    Walter


routinely        and frequently           communicated              with        and met       with      potential      customers         in


Massachusetts,            as well    as other         eastem        states.         During       k       employment         with     the


Company,           he had       in-person          meetings      in Massachusetts                 with     potential       customers


including        LibertyMutual,          Santander      Bank, State Street Bank, Gtizens                          Bank, Raytheon,


and    Den       EMC      He also developed             a        ssachusetts-based                channel      partner,     A-Track,


with     whom       he met with           on a regular         basis to discuss               sales opportunities,              Zettaset


products,        and to make joint             sales calls.    Earlier          in .ffi career with        Zettaset,      Mr. Walter




                                                                    3
            Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 11 of 20



would        travel     to Cilifornia         annuany to meet at Zettaset headquarters,                          but he had not


trave&d           to CA during the last two              years of his employment                with the Company.


            11.         During the period of Mr. Walter's employmentwith the Company,Jim

Vogt        was the             ef    Executive         Ofaficer ("CEO"),              and     Tim     Reilly    was       the    (2ief


Financial         Officer       ("CFO").         Vogt     and Reilly        directed       all aspects of the Compan'y's


operations,            including        company          strategy,        product       strategy,       licensing,         personnel,


funding,          sale of the company,             and business           reviews     with     the investors.             On matters


involving         product        capability     and/or     features,       Vogt     and Reilly would            consult      with    the


Company's             engineering      team, but as CEO              and CFO, theymade                 an final decisions.

            12.        In their       respective     roles    with       the Company,            Vogt     and Reilly         had the


authority         to direct      and influence          Mr. Walter's        employment           and the financial            policies


of the Company.


            13.        In or around           February       2014,       in an effort        to incentivize         Mr.    Walter     to


remain       employed           with the Company,           Vogt     presented       Mr. Walterwith             an Employment


Agreement             (hereffter,     the "Agreement"),             which     provided        for an employment               term    of


two    years.          Reilly    signed       it on behalf      of Zettaset          on February          25, 2014.          Prior    to


ente.ting     into the Agreement,               Mr. Walter      had been employed                "at-will."


            14.         In   February         of 2016,     and agam in February                      of 2018,       the    Company


elected       to renew          the   Agreement.           Reilly        signed     both      renewals.       The     most       recent


renewal       of the Agreement                extended    Mr. Walter's            employment         term through           February


19, 2020.

                                                                     4
           Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 12 of 20



           15.          Under         the Agreement,                      the Company                  agreed to pay               Mr. Walter            a Base


Salaryof         one hundred             twenty-five                   thousand          dollars       ($125,000.00),             and a Target Bonus


of   one hundred                twenty-five                thousand              donars            ($125,000.00).             Mr.     Walter        was also


entitled        to     participate            in     the        Company's                benefits          plans       and programs,               including


medical      health insurance.


           16.          Pursuant              to         the        Agreement,                the      Company               could       terminate          the


Agreement             and Mr.          Walter's               employment                for        cause,       with      no      severance         or    other


obligation           to Mr. Waiter.                Section           4.1.1 of the Agreement                     defined           the term         cause       as


follows:


            Employee's               (a) failure           to       devote       substantiany              all of his working             time      to
           the business               of the Company,                          (b) willful          engagement           in misconduct              in
            connection               with          his     duties,         including,              without          limitation,       materially
           violating         the material                provisions             of the Company's                    employee         handbook,
            repeatedly                engaging                    in          inappropriate                 office           behavior,             the
           rnisappropriation                   of the Company's                         funds        or property          or attempting             to
           secure         any     personal               profit         in connection               with      any     transaction         entered
           into       on behalf         of Company,                      (c) material          breach of the material                    terms      of
           this Agreement                   that is not cured as provided                                  herein;      (d) engagement              in
           disloyaltyto              the Company                       (e) engagement                in conduct          that would          result
           in        material        injury         to        the      reputation             of    the     Company,              its directors,
           managers,                 officers             or           employees,              including             without          limitation,
           conviction             of fraud               or     a felony,           whether           or not         in connection               with
           Employee's              work        orthe            disparagement                 of the Companyor                     its directors,
           managers,              officers           and/or             employees              in any         manner         that     would        be
           materially           harmful             to     them          or     their     business,           business         reputation,          or
           personal          reputation;                 or (f) conviction                 of, or a plea of nolo                     contendere
           with         respect         to,        any         offense          that,      K cornrnitted                in     the    States        of
           QMornia              or Massachusetts,                        would          have constituted               a felony       under the
           laws         of      those         States            or      the      United             States.     Notwithstanding                   the
           foregoing,           with the exception                        of c.riminal             conduct      or unless incapable                 of
           being cured,               the Company                       shan provide               Employee           with     written       notice
           of the occurrence                        of an event                 that the Gompany                      believes       constitutes

                                                                                    5
         Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 13 of 20



           alleged grounds for termination                     for Ciuse. Employee                   shall have fifateen
           (15) days after the receipt                   of such notice           to    cure     any     such event       set
           forth       in    the notice       ("Cure      Period").       If the violation(s)             are not     cured
           during the Cure Period, Employee                             shall be subject to termination  for
           Ciuse. A resignation by Employee                             at any time dutig   the Cure Period
           or immediately   thereafter                   shan be considered                a termination            by the
           Companyfor     Cause.


         17.           At no point duting              Mr. Walter's        employment            did he     engage      in conduct


that constituted               cause        as defined      in the Agreement.                  Thus, the Company                  never


provided        him with written              notice     of the occurrence              of an event         that the Company

believed        to    constitute          alleged grounds         for     termination          for     Ciuse.       Similarly,         Mr.


Walter     was never provided                 with      a "Cure     Period,"      as required           by the Agreement                 in


such situation.


         18.          Pursuant       to the Agreement,             in the event Mr. Walter's                    employment            was


terminated           bythe     Companywithout              Ciuse, he was entitled to Severance Benefits.


         19.          Pursuantto Section 4.3.2 of the Agreement,as amendedbythe January

31, 2018 renewal,               Severance Pay was defined                    as six months              of Mr. Walter's               Base

Salary and            On-Target           Bonus      Rate, and Mr.           Walter's          group      health     continuation


coverage        premiums            for     the   lesser of        one     year    from        the     effective      date       of    his

termination,          orthe    date uponwich              he becomes covered undera                       sirnilarplan(s).


         20.          The Agreement               also provided          for severance benefits                 in the event          of a


termination          without       Ciuse upon          a "Change        of Control,"      wich         was defined       in Section


4.4.1 as fonows:




                                                                   6
        Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 14 of 20



         a merger, consolidation,           sale of substantiallyan                     assets of the Companyor
         transfer     of beneficial       ownership            (as determined             pursuant         to Rule 13d-3
         under the Securities Exchange Act of 1934, as anlended)                                        of outstanding
         shares of the capital stock of the Company                                          by l(one) or more
         shareholders of the Company,   in which the                                        shareholders of the
         Company          irnrnediately        prior      to     such        merger,       consolidation,          sale or
         transfer   do not own at least 50% (fit-ty percent)      of the combined voting
        power     of the capital stock of the Company or surviving           or successor
        corporation     orentityirnmediatelyaftersuchtransaction.


        21.         On     August     20,       2019,          six       months         before    the       expiration        of     the

employment          term in the Agreement,                    the Company               laid off Mr. Walter          as part        of a


large reduction          in force that involved                the termination            of approximately               fourteen      of

Zettaset's approximatelytwenty-two                      employees.


        22.      Mr. Walter learned of his termination                             via a telephone           conversation           with

Reilly, who informed           him that the reason                       for his lay off was to reduce expenses                        in


order to continue          the Company's           operations.               Reilly confirmed           that the reduction             in


force was a company-wide              event,      and not specific               to Mr.    Walter.'


        23.      When Mr. Walter               inquired          about his entitlement                to    severance       pay,     the

Defendants      claimed that his lay off id                      not       constitute      a "change         of control      event,"


and that therefore         the Companydid               not    intend to payMr.             Walter severance.


        24.     When Mr. Walter persisted in his position                                  that his lay off constituted                 a


termination    without       Ciuse, and most certainly triggered                           the Company's            obligation        to


pay        severance,       the Defendants             told him that he should hire an attorney.


I CEOJirn Vogt was eliminated as part of the same reduction in force, however he remained on the
Company'sBoardofDirectorsfollowinghisseparation.                               ReillyassumedtheroleofCEOupon
Vogt's departure.

                                                                     7
          Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 15 of 20



          25.       Mr.     Walter     retained      counsel,         and through             counsel     he again requested


that the Company              and Defendants             honor     his contract         and pay             the severance              pay


to which        he was entitled.        In response,        the Company              (through        counsel) falselyclaimed


that   Mr.       Walter's     termination          was     due to        poor       performance,          and that          k         poor


performance          excused the Companyfrom                      its obligation        to pay            severance      pay.          The


Company          also falsely     claimed     that Mr.       Walter        was not        entitled       to his severance              pay


without      signing      a release of claims.             Both       suggestions        are absurd,        and belied           by the


plain language of Agreement.


          26,       Thereafter,       the Company            and individual             Defendants         failed     and refused


to payMr.        Walterthe       severance payto            which       he is entitled.


          27.       As described        above, the individual              Defendants            were primary         participants


and derived        personal     benefit     from     the violations         of law aneged herein.


          28.       Mr.     Walter     pursued       the Defendant's                failure     to   reimburse        him       for     k

00BRA           premiums       in the Trial        Court    of          ssachusetts,          District    Court     Department,


Sman aairn Session.               The Company              appeared        at the trial in Ayer District                Court          and


tried to argue that cause existed for Mr. Walter's                          termination,             based on the a&gations


of poor      per'rormance.           It also argued that Mr. Walters                    had failed to meet            a condition


precedent        by failing    to execute      a release of claims              against the Company.                   The Court


was not         persuaded      by Zettaset's         claims,       and after         a trial     by a magistrate,               entered




                                                                  8
           Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 16 of 20



judgment          for        Mr.    Walter,       ordeig         the Defendant           Company          to   pay   him     monthly


00BRA            reirnbursements.2


           29.          Fonowing his              termination,        Mr. Walter        filed for unemployment               benefits


in Massachusetts.                  He was determined                eligible to receive        benefits    bythe     Massachusetts


Division         of Unemployment                  Assistance,        and began receiving            benefits    starting    the week


of August         25, 2019.            Mr. Walter's        unemployment             benefits    ended the week of February


23, 2020, and he remains                     unemployed            today.


           30.          In     early      2020,    Mr.     Walter      attempted        to pursue         his iu'ipaid     severance


wages      dairn        with       the Cilifornia          Labor      Commission,         but the Commission                informed


him that he needed to pursue                          k     claim(s)        in Massachusetts.         In connection         with     the


California         Labor           Commission             matter,      the    Defendants          explicitly    reifirmed          their


refusalto        payMr.            Walterthe       severance wages.


           31.          Mr.WalterhasbeendamagedasaresultoftheDefendants'violationsof


law.


                                                                    Claims


                                                                 COW            I
            (Forviolation                 of the Massachusetts           Wage Act, G.L. c. 149, §148, etseq.)


         Plaintiff           reiterates      the allegations         of the foregoing          paragraphs      1 though       31 and


incorporates         them byreference                  herein.




2 Due to the jurisdictional limit of $7,000 in the Srnan aaims Session, Mr. Waiter files claims for two
months' worth of COBRA reirnbursements at a time. (Each monthlyprernium reimbursement is
equivalent to $3,497.05)

                                                                        9
         Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 17 of 20



         32.          TheCompanylmowinglyandvoluntarilyemployedMr.Walteroutofhis


home office          in Massachusetts.              In his role as Diraector of Sales for the Eastem                               Region,


Mr.   Walter's        contacts        with    the Comtnonwealth                       were     more     than sificient        to    ffford


him protection           from     the MAWage             Act.


         33.         Pursuant to the Plaintiff's Employment Agreement and the January31,

2018 renewal           that      extended       k     employment                 teim        through     February      19, 2020, Mr.


Walter      was entitled         to $125,000          as severance wages in the event                        k     employment          was


terminated       prior     to the end of the employment                           ternn without         cause.


         34.         Plaintifaf's August              2019       lay       off        from      the     Company         triggered       the


Company's        obligation        to payMr.          Walter      severance wages.


         35.         Defendants          lmowingly,           willfully,         and intentionany           failed     and refused       to


payPlaintiff         severance        wages owed to him in violation                           of G.L. c. 149, §148, et seq.


         36.         Plaintiff     has been damaged byDefendants'                                acts   and omissions.


         37.         DefendantsareliabletoPlaintifaffortheviolationssetforthabove.


                                                          COUNT                  II
                                                    (For Breach of Contract)


         Plaintiff       reiterates     the    anegationsof            the foregoing             paragraphs       1 though         37 and


mcorporates          them byreference               herein.


         38.         Under       the terms of ffi         contract          with Defendants,               Plaintiff    was   owed the


severance      wages      described          above.




                                                                    10
        Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 18 of 20



        39.         In     failing      and refusing          to     pay   Plaintifof the monies              due,    Defendants


breached      the contract            between the parties.


        40.         In failing         and refusing     to pay Plaintiff            the monies         due, Defendants          have


acted in bad faith and in violation                   of the covenant            of good faith and fair dealing.


        41.         Plaintifaf has been damaged byDefendants'                              breach of contract.


                                                            COUNT          III
                                                    (Unjust        Enricent)


        Plaintiff        reiterates      the allegations       of the foregoing            paragraphs        1 though       41 and


mcorporates         them byreference               herein.


        42.         Defendants             were     unjustly          enriched      by     its     failure    to     pay   Plaintiff


severance     wages       eamed.


        43.         Allowing          the Defendants           to retain         those    monies       would       be unjust     and


inequitable     underthe             circumstances


        44.         Defendants            should     be required           to pay the Plaintiff              an of the      monies


owed to him.


        45.         Plaintiff        is further    entided     to m)unctive         relief.


        WHEREFORE,                     Thomas       Walter,        the Plaintiff,    prays       the court   to:


                                a.        Award      him damages forthe                  violations     of law set forth


                    above, according              to law.


                                b.        Awardtrebledarnages,accordingtolaw.


                                c,        Award      him interest,         according       to law.



                                                                    11
        Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 19 of 20



                      d.      Award   him reasonable          costs and attomeys'      fees.


                      e.      Award         equitable      damages for the Defendant's         unjust


              enrichment.


                              Grant   such additional        relief as the court    deems reasonable


              and proper.


                                        Demand for Jury Trial

              The plaintiff   demands    a jurytrial    on    an applicable issues.

                                              Respectfullysubmitted,
March   19, 2020
                                              Thomas       Waiter
                                              Plaintifaf
                                              byhis     attomey,




                                              beth@theemploymentlawyers.com
                                              Powers,Jodoin,Margolis&Mantell LLP
                                              111 Devonshire          Street. Suite 400
                                              Boston.      MA 02109
                                              (617) 742-7010




                                                 12
                                               Case 1:20-cv-11208-FDS Document 1-1 Filed 06/23/20 Page 20 of 20

                                                                                                                  DOCKET         NUMBER
                                                                                                                                                                                              Trial Court                                   of Massachusetts                                                                                               '
                     CML               TRACKING                          ORDER
                             (ST ANDING                  ORDER             1- 88)                                   2081CVOO802
                                                                                                                                                                                              TheSuperiorCourt                                                                                                                                 I
    CASE      NAME:
                                                                                                                                                                                                  Michael                  A. Sullivan,                          Clerk              of Court
           Waiter,             Thomas              vs. Zettaset,                  Inc. et al
                                                                                                                                                                                                  Middlesex                         County

                                                                                                                                                                                             COURT                 NAME & ADDRESS
    To'       Beth          R Myers,                   Esq.
                                                                                                                                                                                                   Middlesex                        Superior                     - Lowell
              Powers,                Jodoin,             Margolis                and      Mantell           LLP
                                                                                                                                                                                                   370 Jackson                               Street
              11l         Devonshire                    St
                                                                                                                                                                                                   Lowell,                MA 01852
              Suite         400

              Boston,              MA         02109


                                                                                                        TRACKING                 ORDER            - F - Fast                      Track

                             You            are    hereby             notified            that      this    case      is on the           track    referenced                                    above                    as        per            Superior                     Court                    Standing

         Order             1-88.            The        order         requires             that      the     various         stages        of litigation            described                                        below              must                 be completed                                          not                    later

        than          the        deadlines                   indicated.



                               STAGESOFLITIGATION                                                                                                                                                              DEADLINE



                                                                                                                                                                  SERVED                                       BY                    FILED              BY                                   HEARD                              BY

                                                                                                                                                                                                                                                                                                                                                           g
          Service              of process                made            and      return        filed     with the Court
                                                                                                                                                             M
                                                                                                                                                             i ' a ." - '-'-{i : ."
                                                                                                                                                            il - '
                                                                                                                                                                                 u'ia"').'i'
                                                                                                                                                                                    _ '_ Q
                                                                                                                                                                       ').' ! =d"a'# Q       @              a:\
                                                                                                                                                                                                            y2
                                                                                                                                                                                                               ,<,                  06/22/2020                                           -,.,":jil:%ii:l"'!:
                                                                                                                                                                                                                                                                                                     I l-:' a):_,%1
                                                                                                                                                                                                                                                                                                             a
                                                                                                                                                             l..,"      'A,Rl!)1:1,7;
                                                                                                                                                                                   !                                                                                                                         u,
                                                                                                                                                            I -. . = =. d':,"8
                                                                                                                                                            I
                                                                                                                                                                                                           M
                                                                                                                                                                                                           gi4 k   atil                                                             }Ht)':
                                                                                                                                                                                                                                                                                               0


                                                                                                                                                                                                                                                                                              aa+!        -
                                                                                                                                                                                                                                                                                                                                -a
                                                                                                                                                                                                                                                                                                                  Y%% ! laa+'l t- 01'
                                                                                                                                                                                                                                                                                                                                                       I



                                                                                                                                                                  :l','.::;aait;aQ'
                                                                                                                                                                         %'j
                                                                                                                                                            : ._.':a:.i.41t4y%s
                                                                                                                                                            I(5a ='
                                                                                                                                                                  "':'j                                                                                                         ;Vfi           .s::4ii,00 !%P::;;J7:;.         N
                                                                                                                                                            ":-                                                                                                                 ,             : I " 'a       i Y 'ii      "    a

I         Response                   to the complaint                         filed     (also     see MRCP            12)                                   i
                                                                                                                                                            !l-l -..l
                                                                                                                                                            i:,%;
                                                                                                                                                                  ' .
                                                                                                                                                                      -
                                                                                                                                                                            * "'
                                                                                                                                                                             '( "'
                                                                                                                                                                            . ,
                                                                                                                                                             +mia.-la.--=aill
                                                                                                                                                                                  ,;
                                                                                                                                                                                    07/21/2020
                                                                                                                                                                                       ...
                                                                                                                                                                                             0" t" a).'ai' i
                                                                                                                                                                                              ""' =. %i-at
                                                                                                                                                                                                , ;l :. ;:l
                                                                                                                                                                                                           m       ;y3                                                          al
                                                                                                                                                                                                                                                                                 '-
                                                                                                                                                                                                                                                                                ( ,
                                                                                                                                                                                                                                                                                         _."" " ':'::.
                                                                                                                                                                                                                                                                                          .

                                                                                                                                                                                                                                                                                '-'o'-"_-2.-"
                                                                                                                                                                                                                                                                                                ... ;
                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                       . _
                                                                                                                                                                                                                                                                                                            f-JT ' "at" ",'[
                                                                                                                                                                                                                                                                                                                     j):,   . .K
                                                                                                                                                                                                                                                                                                                      (...__,




                                                                                                                                                                                                                                                                                                                  ..'ila.:'-        :.        l..:::'(


          All motions                  under           MRCP           12,        '19, and        20                                                                  07/21/2020                                                     08/20/2020                                               09/21/2020


          All motions                  under           MRCP           15                                                                                             07/21 /2020                                                    08/20/2020                                               09/21 /2020

                                                                                                                                                                                                                                                                                a"'-'a-:-.         %'7-'-"+-.a,       a -._......_                    _.._
                                                                                                                                                                                                                                                        -'   s _=_" iy         :x' .!'+i'*t.
          All discovery                      requests              and        depositions               served      and     non-expert                                                                                     I9'4*W %                      ' ,""j"=i";';''l(:">.:"'it"'4:'
                                                                                                                                                                                                                                                                                       f,'4                        ),Aha




                                                                                                                                                                                                                                                    a
                                                                                                                                                                     01 /1 8/2021                                                        j)z'!at'::s":__:"-,
                                                                                                                                                                                                                                           %r.. k

          depositions                      completed                                                                                                                                                                                                -'l'
                                                                                                                                                                                                                                },,#,_,? 4,- - ,..,;.'a'a   7..'a!','r
                                                                                                                                                                                                                                                            !:-').      :.I           a '4:
                                                                                                                                                                                                                                                                                          3+             H"'); ';ij. ,1,
                                                                                                                                                                                                                                                                                           i '... _ i .i'-, - t' -                       '-
                                                                                                                                                                                                                                                                                                                                              '.
                                                                                                                                                                                                                                                                                                                                                  > (!ti
                                                                                                                                                                                                                            pQQ" !         }ffJt            +faaS-L     :-.'t         "'::"'      -"+')"'-     a"      -                      '-. i. ,"',

                                                                                                                                                                                                                                                                                   +a"t"' ol "
                                                                                                                                                                                                                                                                                ))aC"                      : ' 2a "             :        ' ";          - "

          All motions                  under           MRCP              56                                                                                          02/1 6/2021                                                    03/1 8/2021
                                                                                                                                                                                                                                                                                +)_._=:.;
                                                                                                                                                                                                                                                                                             --
                                                                                                                                                                                                                                                                                j.;.,l:41,..j,fl:lla
                                                                                                                                                                                                                                                                                                 (\1:',-11;..,,,Sl:
                                                                                                                                                                                                                                                                                               ..a-S:_.
                                                                                                                                                                                                                                                                                                        ,4:- -. I     ...
                                                                                                                                                                                                                                                                                                              - ;7.4;..             -.=            _:.__il

                                                                                                                                                            (l'g"87                                                   I

          Final           pre-trial          conference                  held         and/or     firm trial date           set                              €
                                                                                                                                                                    2m.
                                                                                                                                                              fs::.49.        ,J,; i i
                                                                                                                                                            ! l,,, ...,,,.,t:;7,+1Z
                                                                                                                                                               [;?,_i.".
                                                                                                                                                                    !j",-,,5%
                                                                                                                                                                                    d               #;:E
                                                                                                                                                                                                           s: t 4J2!q4p
                                                                                                                                                                                                               i               &h    ffl
                                                                                                                                                                                                                                                                     1,71::%,
                                                                                                                                                                                                                                                                                             07/16/2021



                                                                                                                                                            !          ::I,ITha,i!
                                                                                                                                                                                  I;N.llA i ffl @ I )tl
                                                                                                                                                                                                         ?,
                                                                                                                                                                                                         :a 90-='l0':..,'%                           r!.'4;, ,lffi_
          Case            shall       be resolved                   and judgment                  shall     issue     by                                        !_:iia,'a
                                                                                                                                                                 Y. :'   ")-tlo'a
                                                                                                                                                            !, .: .-' _=_:'
                                                                                                                                                                                          9

                                                                                                                                                                                          (!l 4(!N !!!Thfflp. - !;_l-l A.1" a   ", ".r-__ola-'    'h"
                                                                                                                                                                                                                                          ! 03/23/2022
                                                                                                                                                                               € '::ffilm!1, '4!Wt gyjj !                -.a.i::l,.1; .;._:l.
                                                                                                                                                                                                               L:ill"7.;1..'                 ai




       The          final       ore-trial              deadline               is not      the      scheduled           date       of the     conference.                               You             will be notified                              of that              date                at a later                             time.

       Counsel                 for         plaintiff          must         serve         this     tracking          order        on defendant             before                       the             deadline                      for           filing             return                  of service.

       This         case         is assigned                  to




     DATE ISSuED                                        ASSIST ANT CLERK                                                                                                                                                                                       PHONE


           03/23/2020                                              Brian        F Burke                                                                                                                                                                                   (978)453-0201

    Datemme     Piinled     03-23-202014      20 a 3                                                                                                                                                                                                                                                                                 SCVO261                   08t2018
